Citation Nr: 0010403	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-08 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for back disability.  

Entitlement to service connection for a liver disorder.  

Entitlement to service connection for an eye disorder.  

Entitlement to service connection for right hip disability.  

Entitlement to a disability evaluation in excess of 10 
percent for residuals of plantar fasciitis with a history of 
minimal hammertoe deformity of the right foot.  

Entitlement to a disability evaluation in excess of 10 
percent for residuals of plantar fasciitis with a history of 
minimal hammertoe deformity of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 1985 
and from June 1988 to June 1991.  He also had periods of 
active duty for training from April 13 to 26, 1997, and from 
June 13 to 26, 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The veteran gave sworn testimony before the 
undersigned Board Member at the RO in March 2000.  A 
transcript of that hearing is of record.  As this testimony 
was elicited within a year of the notice of denial of the 
veteran's claim for service connection for right hip 
disability, the Board regards the transcript as the veteran's 
substantive appeal of that issue.  

The matter is now before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The episodes of back strain in service were acute and 
transitory and resolved; any current back disability is not 
shown to be related to service or to any incident of service 
origin.  

3.  No competent evidence has been submitted relating a liver 
disorder to service or to any incident of service origin.  

4.  The veteran had refractive error of the eyes during 
service; no competent evidence has been submitted relating 
any current eye disorder to service or showing that he 
acquired a permanent increase in refractive error of the eyes 
as a consequence of an inservice injury or disease.  

5.  Service connection is in effect for residuals of a 
fracture of the posterior distal right tibia and fibula.  

6.  No competent evidence has been submitted relating any 
current right hip disability to service, to any incident of 
service origin, or to service-connected disability.  

7.  Residuals of plantar fasciitis with a history of minimal 
hammertoe deformity of the right and left feet are manifested 
by swelling of the feet, arthralgia, and small calcaneal 
spurs, bilaterally, but no more than moderate injury is 
demonstrated in either foot.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.6, 3.303 (1999).  

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a liver disorder.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107(a) (West 1991).  

3.  Refractive error of the eye is not a disability under the 
law providing for VA compensation benefits.  38 C.F.R. §§ 
3.303(c), 4.9 (1999).  

4.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for an acquired eye disability.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.6, 3.303 (1999).  

5.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for right hip disability on a 
direct incurrence or secondary basis.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.6, 3.303, 3.310(a) (1999).  

6.  The criteria for an evaluation in excess of 10 percent 
for residuals of plantar fasciitis with a history of minimal 
hammertoe deformity of the right foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5282, 5284 (1999).  

7.  The criteria for an evaluation in excess of 10 percent 
for residuals of plantar fasciitis with a history of minimal 
hammertoe deformity of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5282, 5284 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131; 38 C.F.R. §§ 3.6, 3.303.  

However, the threshold question to be answered with respect 
to any claim is whether the claim is well grounded.  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than mere 
allegation; the claim must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 524 U.S. 940 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  If a claim 
is not well grounded, the appeal must fail with respect to 
it, and there is no duty to assist the claimant further in 
the development of facts pertinent to the claim.  Struck v. 
Brown, 9 Vet. App. 145, 156 (1996).  

1.  Back Disability

The record shows that complaints or findings of back 
disability were not noted when the veteran was examined for 
service entrance in February 1978.  

The veteran was seen at a service clinic in April 1979 for 
complaints of pain and tightness in the back.  It was 
reported that he was digging trenches and bruised his back.  
A small bruise was observed on the back, which appeared to be 
a blister of some kind.  There was little pain on pressure to 
the area and little redness.  The range of motion of the back 
was good.  The diagnosis was muscle strain.  The veteran was 
returned to duty.  His separation examination in April 1985 
was negative for complaints or findings of back disability.  

The veteran's November 1987 entrance examination was likewise 
negative for complaints or findings of back disability.  

Of record is an application for benefits under the Georgia 
Automobile No-Fault Insurance Act, dated March 23, 1989, and 
signed by the veteran.  In the application, the veteran 
reports that another driver crossed over three lanes and hit 
him from behind.  He complained that the right lower side of 
his back was stiff.  

A statement from Gary R. Boraks, D.C., dated March 27, 1989, 
indicates that the veteran was unable to perform his normal 
duties due to injuries sustained in the motor vehicle 
accident.  Dr. Boraks was of the opinion that the veteran 
could resume work on April 6, 1989.  

The service medical records for the veteran's second period 
of active duty indicate that he was involved in a motor 
vehicle accident in March 1989 and was seen at a service 
clinic about five days later.  He complained of the onset of 
low back pain on the right about two days following the 
accident.  X-rays of the low back showed no significant 
abnormality.  The assessment was musculoskeletal low back 
pain, which was treated conservatively.  

Of record is the report of Dr. Boraks dated in April 1989 
that indicates that the veteran sustained injuries in a motor 
vehicle accident the previous month that included right 
sciatica and sprain/strain of the thoracic spine.  

The veteran was seen at a service clinic in July 1989 for 
complaints that included lower back pain of about 12 hours' 
duration.  It was noted that he had been in a motor vehicle 
accident the previous March.  The pertinent assessment was 
muscle spasms of the back.  Conservative treatment was 
planned.  

An examination for a Medical Evaluation Board in October 1990 
was negative for complaints or findings of back disability.  

In May 1991, the veteran was seen at service clinic for 
complaints of left-sided pain that radiated around to the 
back.  An examination culminated in an assessment of thoracic 
strain - possibly abdominal muscle strain.  

A separation examination, if performed, is not of record.  

On VA examination in February 1992, the veteran indicated 
that he had been involved in two accidents, one in April 1990 
when he was still on active duty, and one in November 1991, a 
number of months following his separation from service.  The 
veteran said that he had been seen at a private hospital in 
December 1991, where he had been brought by ambulance to be 
assessed for severe back pain.  Williams exercises and heat 
were prescribed.  X-rays of the lumbosacral spine in February 
1992 were normal.  The examiner diagnosed lumbosacral strain 
during service with periodic exacerbations.  This is 
sufficient, in the Board's view, to render the claim for 
service connection for back disability well grounded under 
38 U.S.C.A. § 5107(a).  

The veteran was privately seen on March 31, 1995, for a 
complaint of low back pain of three days' duration.  It was 
reported that he lifted a lot at the Post Office.  Although 
he was tender in the lower back muscles, there was no 
neurologic deficit in the legs.  The assessment was low back 
pain.  He seen again on April 3, 1995, for a complaint of 
lower back pain since the previous week.  It was reported 
that while running from a dog while delivering the mail, he 
fell sideways against stairs on his left side.  It was 
reported that he had been seen four days earlier and had been 
treated with Motrin and Parafon forte.  Lumbar strain was 
assessed.  The veteran was seen a couple of days later for a 
complaint of low back pain following a fall (the fall 
previously reported).  His complaints included increased pain 
in the left lower back the previous night.  A left lumbar 
contusion was assessed.  

The record shows that the veteran was seen privately on 
November 13, 1995, when he complained that he had fallen on 
his back in a K-Mart while delivering the mail on November 2, 
1995.  It was reported that he was initially seen by a 
chiropractor on November 7, 1995.  He complained of 
discomfort on palpation from the mid-thoracic region on the 
left down to the upper buttocks.  He said that he had some 
radiation to the right side and to the left chest at times 
with palpation.  X-rays of the thoracic and lumbar spine were 
normal.  The assessment was back strain.  

Private chiropractic records in late 1995 reflect diagnoses 
that include thoracic subluxation, subluxation of the lumbar 
spine, acute traumatic thoracic sprain, neuralgia of the 
sciatic nerve, acute lumbar strain/sprain, and compression of 
the lumbosacral plexus.  It was reported that chiropractic 
treatment was sought for an "accident" that occurred on 
November 2, 1995.  

A report of physical examination for the Reserves dated in 
November 1996 indicates that the veteran had subluxation of 
the lumbar spine.  A summary of defects indicated that the 
veteran had multiple back problems - secondary to an initial 
Army injury in 1984 - and subsequent car accident.  A 
physical profile dated in November 1996 indicates that the 
veteran was placed on permanent profile (in the Reserves) for 
subluxation of the lumbar spine and for plantar fasciitis.  
It was indicated that the veteran was unable to perform duty, 
was not qualified for retention, and recommended that his 
case be referred to his command for consideration for a 
Medical Board.  (However, the veteran was an active drilling 
reservist in 1997 and 1998.  A number of attempts by the RO 
to obtain any available service medical records from the 
veteran's Reserve unit were unavailing.)  

The evidence shows that the veteran was seen privately 
throughout 1997 for complaints of back pain.  He was seen in 
August of that year after he injured his lower back lifting a 
box.  He complained of lower back pain and said that he had 
"pulled something" in his back.  On examination, the range 
of motion of his back was severely restricted, and he had 
muscle spasm in the left paraspinal area.  He had positive 
spinal tenderness in the thoracolumbar area, which was worse 
in the lumbar area.  He had 1+ leg paresthesia.  Back strain 
and neuropathy were assessed.  X-rays of the lumbar spine the 
following day were negative.  When seen for follow up in 
September 1997, the assessment was lumbar strain.  A private 
treatment report dated September 17, 1997, indicates that the 
veteran injured his back lifting an "[e]xcessive amount of 
[b]oxes."  

At a hearing before a hearing officer at the RO in December 
1997, the veteran indicated that he was first told that he 
had arthritis in his back in 1989 while stationed at Fort 
McPherson.  

An affidavit from a fellow service member dated and received 
in July 1998 indicates that he served with the veteran in 
Panama in 1984, when the veteran was injured in October of 
that year.  It was reported that the injuries occurred during 
brigade physical training.  The veteran was on his comrade's 
shoulders, was pulled off his shoulders, and fell backwards 
on his back, hands and buttocks.  The comrade said that the 
veteran was hospitalized and sustained a broken leg, a hip 
injury, and continuous back problems.  

The veteran testified in accordance with the foregoing 
affidavit.  The veteran also indicated that he hurt his back 
at the time that he fractured his right lower leg but that 
treatment was directed to the leg fracture.  He also said 
that he was involved in a motor vehicle accident in 1989 at 
the front gate of Fort McPherson, when he got "tapped" from 
behind.  He said that he went to the troop clinic and then to 
a civilian chiropractor, who told him that he had subluxation 
of the spine.  The veteran testified that he was not 
receiving physical therapy for his back currently and that VA 
had put him on some pain medication for his back that he was 
taking currently.  He testified that he just tried to live 
with the back pain and did not seek continuous treatment from 
VA.  He testified, however, that the back pain had always 
been there since the incidents in service.  

Although the service medical records for both periods of duty 
show treatment for left and right ankle disabilities, no 
reference is made to the back during treatment for either 
disorder.  It is significant that the veteran was treated 
extensively in late 1989 for his right ankle fracture, yet he 
never complained of back problems.  This was at a point in 
time subsequent to the March 1989 motor vehicle accident when 
it could reasonably be expected that complaints would be made 
had the back problem been vexing.  

A similar scenario is evident with respect to the first 
period of active duty.  The veteran was seen at a service 
clinic in Panama in October 1984 for a complaint of injury to 
the left ankle.  It was reported that he twisted his left 
ankle "when someone fell on it."  The veteran was seen at 
the clinic and in physical therapy on a number of occasions 
thereafter for left ankle sprain, but back complaints were 
never voiced.  What is more, back complaints were not voiced 
when the veteran was examined for separation in April 1985, 
when it would have been reasonable to expect such complaints 
if the veteran had sustained a permanent injury to his back.  

It is significant, that the veteran was involved in a motor 
vehicle accident in service in March 1989 requiring 
chiropractic treatment but that by October 1990, he had no 
complaints or findings referable to the back.  

What is even more significant is that the veteran challenged 
the findings of his Medical Evaluation Board, which were 
promulgated in November 1990.  He requested a hearing before 
a physical evaluation board, which took place in February 
1991.  The transcript is part of the service medical records 
for his second period of active duty.  The veteran was 
represented by counsel.  Although the veteran testified that 
he injured his back in the motor vehicle accident in March 
1989, he testified almost entirely about problems with his 
feet and ankles.  Although he testified that he received 
chiropractic treatments for his back following the motor 
vehicle accident, he gave no indication that his back 
continued to bother him.  He testified that he was on 
medication because his feet hurt.  He testified that he took 
800 milligrams of Motrin and 500 milligrams of Naprosyn 
daily.  He said that he did a limited physical training test 
in 1990 in which he only did pushups and sit-ups.  He said 
that his problem with sit-ups was that his ankles and feet 
hurt when someone pressed down on his ankle area during 
performance of the sit-ups.  The veteran further testified 
that he fell in a ditch in Panama in 1984 during a training 
exercise.  He also reported that in 1982, while playing 
company football, "some people fell on my feet after I made 
a tackle."  

Statements dated in January and February 1991 from soldiers 
with whom the veteran served mentioned only his problems with 
his feet; the veteran's back complaints were not mentioned.  

Although lumbosacral strain was thought attributable to 
service when the veteran was examined by VA in February 1992, 
there is no showing of continuity of symptomatology since 
service, or following the February 1992 examination, to 
reliably attribute any current back disability to the 
episodes of back strain in service.  It is interesting to 
note that when the veteran was seen privately in March 1995, 
his back complaints were of three days' duration and were 
related to a lifting injury at work.  Similarly, the 
veteran's complaints of back disability in November 1995 were 
attributed to a fall while delivering the mail earlier that 
month.  The veteran's most severe back injury appears to have 
occurred in August 1997, when he "pulled something" in his 
back resulting in severe restriction of motion of his spine.  
It is at that point that a true neuropathy was shown.  It is 
notable that the veteran's fitness for continued service in 
the Reserves was not questioned until an examination for the 
Reserves in November 1996, when subluxation of the lumbar 
spine was noted.  

In view of the series of back injuries following service, it 
is essentially impossible to relate any current back 
disability to service except by a resort to conjecture.  
However, service connection may not be based on a resort to 
speculation or even remote possibility.  38 C.F.R. § 3.102 
(1999).  See, e.g., Davis v. West, 13 Vet. App. 178, 185 
(1999) (any medical nexus between the veteran's inservice 
radiation exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Bloom v. West, 12 Vet. App. 185, 
186-87 (1999) (treating physician's opinion that veteran's 
time as a prisoner of war "could" have precipitated the 
initial development of his lung condition found too 
speculative to provide medical nexus evidence to well ground 
cause of death claim); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998) (private physician's opinion that veteran's 
preexisting service-related condition may have contributed to 
his ultimate demise too speculative, standing alone, to be 
deemed new and material evidence to reopen cause of death 
claim); Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) 
(physician's opinion that "renal insufficiency may have been 
a contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen).  

Although symptoms are manifestations or indications of 
disease or injury, even disease or injury in service is not 
entitled to service connection unless chronic residuals 
constituting a disability result therefrom.  The United 
States Court of Appeals for Veterans Claims has stated:  
"[The veteran] is apparently of the belief that he is 
entitled to some sort of benefit simply because he had a 
disease or injury while on active service.  That, of course, 
is mistaken.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis in 
original).  In this case, that means that the veteran must 
have chronic residuals (disability) that can be attributed to 
back injury in service, not to back injury after service.  

While the there is some evidence in this case of a back 
disorder in service, the Board is of the opinion that the 
preponderance of the evidence is against a finding that the 
inservice episodes of muscle strain constituted a chronic 
back disorder.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  Rather, the Board 
believes that the preponderance of the evidence warrants a 
finding that the veteran's current back disorder is a product 
of significant post service injuries. It follows that service 
connection for back disability must be denied.  

2.  Liver Disorder

Complaints or findings of a liver disorder were not noted 
when the veteran was examined for service entrance in 
February 1978.  Although the veteran had complaints of 
abdominal distress during service, these complaints were 
never attributed to a liver disorder.  Other diagnoses were 
entered.  His separation examination in April 1985 was 
negative for complaints or findings referable to a liver 
disorder.  

A protuberant abdomen was noted on examination for service 
entrance in November 1987, but a liver disorder was not 
noted.  On examination for a Medical Evaluation Board in 
October 1990, the veteran's abdomen was benign.  The other 
service medical records for the second period of service were 
negative for complaints or findings of a liver disorder.  A 
separation examination, if performed, is not of record.  

The earliest indication of a liver disorder was in 1995.  A 
CT scan of the abdomen by VA in December 1995 showed evidence 
of fatty liver infiltration but was otherwise unremarkable.  

On an examination for the Reserves on November 2, 1996, the 
veteran's abdomen was distended and tender to palpation in 
the right upper quadrant.  He had distant bowel sounds.  The 
diagnosis was a fatty infiltrating liver.  He was given a P-3 
profile.  He was felt to need an evaluation for liver 
disease.  

On November 6, 1996, the veteran was seen privately for 
complaints of abdominal pain over his liver.  He had 
abdominal distention and discomfort on palpation.  He 
reported that he was told that he had "spots on his liver."  
However, liver function tests at that time were all within 
normal limits.  

On VA examination in January 1997, it was reported that the 
veteran had a fall in November 1995 and underwent an 
abdominal CT scan to rule out any splenic infarction or tear.  
The veteran indicated that his drinking was sparse.  He also 
indicated, however, that his drinking was confined to 
weekends and, at that point, perhaps to excess.  On 
examination, the abdominal contour was round and soft.  The 
examiner could not feel the liver by abdominal approach, but, 
overall, it percussed four inches in the right mid-clavicular 
line.  It did not appear to be clinically enlarged.  The 
spleen was not felt.  The pertinent diagnosis was liver 
disorder resolved to fatty metamorphosis of the liver 
clinically coupled with ethanol use.  

Although the veteran contends that he has a liver disorder 
related to service, there is no competent evidence relating 
any current liver problem to service or to any incident of 
service origin.  The medical evidence indicates the initial 
presence of a liver disorder in late 1995, more than four 
years several years following the veteran's separation from 
service.  The record is devoid of a medical opinion 
attributing any current liver disorder to service, and his 
claim for service connection is therefore not well grounded.  
Epps v. Gober, 126 F.3d at 1468.  The veteran as a lay person 
is not competent to render such an opinion, as this requires 
medical expertise.  Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board notes that the recent medical evidence appears to 
associate the veteran's liver disorder with ethanol use.  It 
is reasonable to infer that a liver disorder originating from 
alcohol ingestion would result from the abuse of alcohol.  
The claim for service connection for a liver condition was 
received in this case in November 1996.  However, the payment 
of compensation for any disability that is the result of the 
veteran's abuse of alcohol is statutorily prohibited for 
claims filed after October 31, 1990.  See Barela v. West, 11 
Vet. App. 280 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 41 
(1994).  

In any case, as the claim for service connection for a liver 
disorder is not well grounded, it must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995) (en banc).  

3.  Eye Disability

Complaints or findings of eye disability were not noted when 
the veteran was examined for service entrance in February 
1978.  His uncorrected distant visual acuity was 20/20, 
bilaterally.  

The veteran was seen during his first period of service for 
visual problems.  In December 1980, he complained of periodic 
headaches and visual problems and was evaluated for 
eyeglasses.  He had uncorrected distant visual acuity of 
20/40 on the right and 20/30 on the left.  On an eye 
consultation in December 1981, he complained of blurry vision 
at a distance.  He reported that he had worn glasses since he 
was 10 years old.  (The veteran testified in March 2000 that 
he had not worn glasses prior to service and that he started 
wearing them in service.)  His uncorrected distant visual 
acuity was 20/30, bilaterally.  The lens and media were 
clear.  The diagnosis was astigmatism.  

Astigmatism is unequal curvature of the refractive surfaces 
of the eye.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 151 
(28th ed. 1994).  Congenital astigmatism is that which exists 
at birth; acquired astigmatism is that which is due to some 
disease or injury of the eye.  Id.  

When seen in the optometry clinic in August 1984, the veteran 
complained of blurred vision and indicated that he had lost 
his glasses.  There was no history of eye injury or eye 
surgery.  His uncorrected distant visual acuity was 20/25, 
bilaterally.  Glasses were prescribed, but it was emphasized 
that they were to be worn for distant vision only.  When 
examined for separation in April 1985, the veteran's eyes 
were normal on clinical examination.  His uncorrected distant 
visual acuity was 20/20, bilaterally.  

The record contains a copy of the report of a physical 
examination for service entrance conducted in November 1987.  
This evidence indicates that the veteran's uncorrected 
distant visual acuity at that time was 20/30 on the right and 
20/40 on the left.  His vision was correctable to 20/20, 
bilaterally.  A refractive defect, not considered 
disqualifying, was noted.  A copy of a report of history 
elicited in conjunction with the November 1987 entrance 
examination was received at the Board hearing in March 2000.  
(The veteran waived in writing initial RO consideration of 
the evidence submitted at the hearing.)  The examiner noted 
that the veteran wore glasses.  

A physical examination for a Medical Evaluation Board in 
October 1990, conducted at Fort Gordon, Georgia, showed that 
the veteran's uncorrected distant visual acuity was 20/200, 
bilaterally, correctable to 20/25 by pinhole (Ph), 
bilaterally.  It was noted that the veteran had left his 
glasses in Atlanta.  Intraocular pressures were 16 on the 
left and 17 on the right.  An eye disorder was not diagnosed.  

On VA examination in February 1992, the veteran's pupils were 
reactive and the fundi benign.  Visual acuity was not tested.  

The veteran was seen privately in June 1995 for a complaint 
of redness in the left eye of four days' duration.  It was 
reported that there had been no known trauma to the eye.  His 
visual acuity was reported to be 20/25, bilaterally.  The 
redness was felt to be self-limiting.  

On examination for the Reserves in November 1996, the 
veteran's uncorrected distant visual acuity was 20/30, 
bilaterally, correctable to 20/25, bilaterally.  He was given 
an E-2 profile.  

On a VA eye examination in January 1997, the veteran's 
uncorrected distant visual acuity was 20/30	20 on the right 
and 20/25 on the left, correctable to 20/20- bilaterally.  
Intraocular tension was 20, bilaterally.  Primary open-angle 
glaucoma (POAG), felt to be asymptomatic, was suspected.  The 
other diagnoses were presenile cataracts and blepharitis.  

Upon private eye examination in March 1997, compound myopic 
astigmatism (CMA) was diagnosed.  His visual acuity was 
correctable to 20/20, bilaterally.  POAG, bilaterally, was 
suspected due to the VA diagnosis and family history.  A 
history of disease or trauma in service to account for the 
astigmatism was not shown.  Funduscopic examination of the 
eye showed revealed no evidence of trauma.  

The medical evidence of record shows that refractive error of 
the eye was noted during both periods of the veteran's 
military service.  Refractive error, by itself, is not a 
disability under the law providing for VA compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9.  Refractive error as a 
manifestation of eye disease or injury acquired in service 
may be service connected, but disease or injury of the eye is 
not shown in service.  Although the veteran testified that he 
boxed in service, and that he sustained a number of blows to 
the eyes either from boxing or from other inservice 
incidents, there is no mention of trauma during examinations 
of the eyes in or following service.  There is thus no 
evidence of acquired eye disability such as to account for 
any refractive error shown during service.  

Moreover, the record demonstrates that the veteran's visual 
acuity was fairly consistent during both periods of service; 
the refractive error noted was roughly consistent, except for 
findings on an examination for a Medical Evaluation Board in 
October 1990, when there was a large variation in reported 
visual acuity.  Normally, the worsening of uncorrected visual 
acuity constitutes an increase in disability, even where 
corrected visual acuity does not change.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).  There is no showing, 
however, that this represented anything more than an acute 
and transitory phenomenon that resolved.  See 38 C.F.R. 
§ 3.303(b).  The veteran's visual acuity returned to a range 
consistent with all other readings in service; the 
uncorrected distant visual acuity of 20/200, bilaterally, was 
not shown before or after October 1990 and is not shown now.  

Although primary open-angle glaucoma was suspected on recent 
VA eye examination, the diagnosis was not confirmed; 
intraocular tensions in service were all within normal 
limits.  Presenile cataracts and blepharitis were also 
diagnosed.  However, none of these eye disorders was 
attributed to service or to any incident of service origin.  
There is no competent evidence of record attributing any 
current eye disorder or refractive error, including compound 
myopic astigmatism, to service or to any incident of service 
origin.  The veteran's claim for service connection for eye 
disability is therefore not well grounded.  Epps v. Gober, 
126 F.3d at 1468.  As a lay person, the veteran is not 
competent to render an opinion attributing a disability to 
service, as this requires medical expertise.  Robinette v. 
Brown, 8 Vet. App. at 74, and cases cited therein.  

As his claim of service connection is not well grounded, it 
must be denied.  See Edenfield v. Brown.  

4.  Right Hip Disability

The service medical records for both periods of service are 
entirely negative for complaints or findings of right hip 
disability.  A separation examination, if performed, is not 
of record for the second period of service.  

A rating decision dated in April 1999 denied service 
connection for right hip disability on a direct incurrence 
basis and as secondary to service-connected residuals of 
fractures of the distal right tibia and fibula.  

The record shows that in the slip and fall that the veteran 
experienced on November 2, 1995, his left hip was affected 
and that he complained of radicular pain into the left lower 
extremity.  

An examination for VA in August 1998 reflected the veteran's 
chief complaint of right hip pain that occurred after a hard 
day's work, was alleviated by rest, and that interfered with 
his normal motion and activity.  The veteran stated that his 
right hip pain began while he was in training in service in 
October 1984.  He reported that he sustained a broken leg and 
ankle of his "left" lower extremity and that since then, he 
had experienced increasing right hip pain that he felt was 
from having to rely more on his right leg.  His complaints 
included pain, weakness, stiffness, swelling, and locking of 
his right hip.  He also complained of lack of endurance and 
subluxation.  It was reported that he worked as a mail 
carrier and experienced pain after walking his mail route.  
Objectively, he had decreased range of motion of the right 
hip consistent with degenerative joint disease.  He did not 
require any device, except crutches, to assist in ambulation 
currently.  There was no sign of abnormal weight bearing from 
his feet or his shoes.  He did not exhibit any limited 
function with standing or walking.  The diagnosis was 
possible degenerative joint disease of the right hip.  
Although X-rays of the right hip were ordered, an X-ray 
report is not of record.  

The veteran claims that he sustained a right hip injury in 
service that still afflicts him.  He has offered an affidavit 
from a service comrade asserting that the veteran sustained 
injuries in October 1984 during a training exercise in 
Panama, but the service comrade does not identify which hip 
was injured.  Moreover, the service medical records for both 
periods of active duty are wholly devoid of any indication of 
any right hip injury or disability in service.  The broken 
leg that the veteran sustained in service was to the distal 
(near the ankle) portion of the right leg.  

A copy of a report of history elicited in conjunction with 
the veteran's November 1987 entrance examination was received 
at the Board hearing in March 2000 and indicates that the 
veteran was treated for a left ankle sprain in October 1984 
and that it was not considered disqualifying.  

In any case, there is no competent evidence of record 
attributing any current right hip disability to service, and 
the veteran's claim for direct service connection for right 
hip disability is therefore not well grounded.  Epps v. 
Gober, 126 F.3d at 1468.  As lay persons, neither the veteran 
nor his fellow service member is competent to render an 
opinion attributing a disability to service, as this requires 
medical expertise.  Robinette v. Brown, 8 Vet. App. at 74, 
and cases cited therein.  

The veteran also essentially maintains that he has acquired a 
right hip disorder as a consequence of his service-connected 
right lower leg fracture.  

Secondary service connection may be granted when a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected disability, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  As with all claims, however, a claim for 
secondary service connection must be well grounded under 38 
U.S.C.A. § 5107(a).  See Buckley v. West, 12 Vet. App. 76, 84 
(1998).  

In the context of claims for secondary service connection, 
there must be medical evidence showing an etiologic 
relationship between the service-connected disability on the 
one hand and the condition said to be proximately due to the 
service-connected disability on the other.  Buckley v. West, 
12 Vet. App. at 84.  There is no medical evidence 
demonstrating any etiologic relationship between the current 
right hip disorder and the service-connected right lower leg 
fracture.  Where there is no competent evidence at all 
showing that the service-connected right lower leg fracture 
caused or chronically worsened the right hip disability, 
service connection on a secondary basis for the claimed right 
hip disability is not warranted.  See McQueen v. West, 13 
Vet. App. 237, 242 (1999).  

The veteran's representative in a notice of disagreement 
filed in May 1999 challenged the adequacy of the VA 
examination conducted in August 1998.  The representative 
argued that the examination was inadequate for rating 
purposes.  The examination, it was claimed, did not show that 
the claims file had been reviewed or that the physician 
commented on the etiology of the veteran's right hip 
disability.  The representative said that the question of 
etiology did not appear to have been posed to the physician.  
Although X-rays were to be ordered, it does not appear that 
they were done.  

The contentions of the representative, even if true, do not 
change the result.  Those contentions are essentially 
allegations of a failure of the duty to assist, but as 
indicated above, that duty does not arise until the veteran 
has submitted a well-grounded claim.  Struck v. Brown, 9 Vet. 
App. at 156.  The question of etiology would be properly 
posed only after medical evidence was submitted plausibly 
indicating that there was relationship between the current 
right hip disorder and the veteran's service or service-
connected disability.  No such evidence has been received.  

As indicated above, a report of X-ray examination, if done, 
is not of record.  However, X-rays at this stage would likely 
only confirm the diagnosis of degenerative joint disease of 
the right hip; they would do nothing to show the cause of the 
disability.

As the claim for service connection for right hip disability 
is not well grounded, it must be denied.  See Edenfield v. 
Brown.  

B.  Increased rating claims

The Board finds that the veteran's claims for increased 
ratings are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The record shows that the veteran's original claim for 
service connection for plantar fasciitis was received in June 
1991.  A rating decision dated the following August granted 
service connection for a right foot disability and for a left 
foot disability and assigned noncompensable evaluations for 
each disability under Diagnostic Code 5284, effective from 
separation from service.  The veteran disagreed with the 
evaluations assigned, and a rating decision dated in March 
1992 granted 10 percent evaluations for each foot under 
Diagnostic Code 5284, effective from separation.  The veteran 
pursued an appeal to the Board on an unrelated issue.  The RO 
apparently regarded the claims for increased ratings for 
right and left foot disabilities satisfied with the 
assignment of the 10 percent ratings.  Neither the RO nor the 
veteran's representative contested the deletion of the foot 
claims from the appeal decided by the Board in July 1993.  In 
the INTRODUCTION to its decision at that time, the Board 
concluded that the grant of 10 percent evaluations for 
residuals of plantar fasciitis for each foot satisfied the 
veteran's appeal as to those issues.  

The veteran reopened his claims for increased ratings for his 
right and left foot disabilities in November 1996.  

Moderate residuals of foot injuries warrant a 10 percent 
evaluation under the rating schedule.  A 20 percent 
evaluation requires moderately severe residuals.  Severe 
residuals of foot injuries warrant a 30 percent evaluation.  
A 40 percent evaluation requires that the residuals be so 
severe as to result in actual loss of use of the foot.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Hammering of single toes warrants a noncompensable 
evaluation.  A 10 percent evaluation requires hammering of 
all toes of one foot, without clawfoot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5282.  

Hammertoe deformities of each foot have been diagnosed 
recently only by history.  The clinical evidence clearly 
shows that hammertoe deformities are not the dominant 
disability present in the feet.  The service-connected 
evaluation is based on the dominant disability shown and may 
not be artificially inflated by rating a service-connected 
disability in the same anatomical location by resort to 
multiple diagnostic codes, as this is precluded by 
regulation.  38 C.F.R. § 4.14 (1999).  

In March 2000, the veteran testified that he worked for the 
Postal Service as a letter carrier, although he was currently 
on light duty working inside.  He said that he was on his 
feet all day and walked around a lot.  He testified that his 
feet would swell up to the point that he needed to stop.  He 
said that at the end of a workday, he felt throbbing pain in 
his feet.  He said that he was not under treatment for his 
feet and that he did his own therapy.  He did foot massages 
after his feet cramped up.  Although he did not have orthotic 
shoes, he wore a wide, soft shoe on his feet.  He testified 
that his disability of the feet limited what he could do in 
his personal life.  His feet limited the sports he played and 
whether he could perform yard work.  After a hard day's work, 
he said, his feet would not allow him to do the same work he 
used to.  He reported that the balls of his heels were hard 
to walk on when he got up at night to go to the bathroom.  

The clinical evidence and the testimony in this case are not 
inconsistent; both describe foot injuries that are moderate 
in severity, but no more.  See 38 C.F.R. § 4.7.  The 
veteran's basic problem is with swelling of his feet during 
the day, and with throbbing pain in his feet at the end of 
the workday.  However, he is for the most part able to 
function in his job with the Postal Service, and the clinical 
findings do not describe significantly impairing disability 
beyond that for which he already being compensated.  38 
C.F.R. §§ 4.10, 4.40 (1999).  Calcaneal spurring was recently 
visualized on X-rays, but the spurs were described as small, 
and no other abnormality, including arthritis, was shown in 
the feet.  

On VA examination of the feet in January 1997, it was 
reported that the veteran was 68 inches tall and weighed 212 
pounds.  Although described by the examiner as obese, he 
dressed and undressed fairly easily.  The longitudinal axis 
of the feet appeared normal, and the forefeet were distinctly 
pliable.  The arterial pulses were good in the feet.  There 
was no epidermophytosis or nail thickening.  There were no 
solar calluses.  In an erect stance, the veteran rocked up 
"nicely" on the forefeet and back on his heels without 
discomfort.  Pressing the solar aspect of the feet did not 
elicit tenderness, but the veteran localized the solar area 
as the site of his distress after prolonged standing in his 
mail delivery routine.  The pertinent diagnoses were plantar 
fasciitis of the both feet; arthralgia of the feet; and 
bilateral os calcis spurs.  The examiner was of the opinion 
that the veteran was overweight, which aggravated his foot 
disabilities.  

It is undisputed that the veteran has pain and swelling in 
his feet as a result of his service-connected disability; 
however, these symptoms are contemplated in the evaluations 
assigned for each foot.  Moreover, despite his testimony, his 
principal problems over the last several years have been with 
other physical ailments.  The recent treatment reports do not 
reflect significant foot disability, which is consistent with 
his testimony that he mostly treats himself.  The Board does 
not deny that the veteran has problems with his feet due to 
service-connected disability that are disabling; the Board 
merely finds that those problems do not equal or more nearly 
approximate the moderately severe residuals necessary for the 
next high evaluation.  It follows that the claims for 
increased ratings for right and left foot disabilities must 
be denied.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for back disability is denied.  

Service connection for a liver disorder is denied.  

Service connection for eye disability is denied.  

Service connection for right hip disability is denied.  

An increased evaluation for residuals of plantar fasciitis 
with a history of minimal hammertoe deformity of the right 
foot is denied.  

An increased evaluation for residuals of plantar fasciitis 
with a history of minimal hammertoe deformity of the left 
foot is denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 
- 21 -


- 33 -


